

117 SRES 361 IS: Expressing support for the recognition of July as “Muslim-American Heritage Month” and celebrating the heritage and culture of Muslim Americans in the United States. 
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 361IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mr. Booker (for himself, Mr. Blumenthal, Mr. Coons, Ms. Duckworth, Mr. Durbin, Ms. Klobuchar, Mr. Markey, Mr. Padilla, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the recognition of July as Muslim-American Heritage Month and celebrating the heritage and culture of Muslim Americans in the United States. Whereas the Senate is proud to recognize and commemorate Muslim-American Heritage Month, an observance that celebrates the contributions of Muslim Americans;Whereas in keeping with its time-honored traditions, the Senate recognizes and pays tribute to those who foster cultural pride and enhance the profile of diverse communities across the United States;Whereas immigration of Muslims to the colonies of the United States began with the arrival of indentured workers;Whereas, during the 17th, 18th, and 19th centuries, a significant number of slaves of Muslim heritage were brought to the United States;Whereas, in the 19th, 20th, and 21st centuries, successive waves of immigration brought additional Muslims to the United States, who sought to pursue economic and social opportunity as well as freedom of religion and enriched the fabric of the society of the United States as business owners, entrepreneurs, health care professionals, humanitarians, scientists, and students;Whereas Muslim Americans contribute greatly to charitable organizations that help people from all faiths in the United States and around the world by feeding the hungry, providing recuperation efforts following natural disasters, and providing medical assistance, family services, scholastic supplies, and before- and after-school programs;Whereas Muslim Americans have contributed to every part of the society of the United States to make advancements in architecture, arts, business, culture, diplomacy, government, law, medicine, the military, national security, religion, and sports;Whereas Bangladeshi-American Fazlur Rahman Khan left his mark on cityscapes in the United States by pioneering a new structural system of frame tubes used to construct iconic buildings like the World Trade Center in New York City, the Hubert H. Humphrey Metrodome in Minneapolis, and the Willis Sears Tower in Chicago;Whereas many Muslim Americans pursue the American dream and contribute to the Nation’s economy as business owners and entrepreneurs, including Pakistani-born billionaire Shahid Khan, owner of the auto-parts company Flex-N-Gate and the National Football League Jacksonville Jaguars;Whereas Syrian immigrant Ernest Hamwi’s invention of the ice cream cone is a practical confection with a near ubiquitous presence in the lives of the people of the United States;Whereas, in 2006, Keith Ellison of Minnesota was elected to the House of Representatives, becoming the first Muslim American to serve in Congress;Whereas, in 2008, Ambassador Sada Cumber was appointed by President George W. Bush to serve as first Special Envoy to the Organization of the Islamic Conference from the United States, representing the United States to 57 Muslim-majority nations;Whereas, in 2021, Zahid Quraishi was confirmed as the first Muslim American to serve as an Article III Federal judge as a District Judge of the United States District Court for the District of New Jersey;Whereas Pakistani-American neurosurgeon Ayub Ommaya’s invention of the intraventricular catheter system provides chemotherapy to treat brain tumors;Whereas Muslim Americans have fought in support of the United States in every major war, from Bampett Muhamed and Yusuf Ben Ali under the command of General George Washington in the American Revolutionary War to Captain Humayun Khan, who made the ultimate sacrifice in Iraq in 2004;Whereas Imam Warith Deen Mohammed, the first Muslim American to deliver the invocation for the Senate, and El-Hajj Malik El-Shabazz, the civil rights activist and reformer also known as Malcolm X, were prominent religious leaders and scholars;Whereas professional athletes like National Basketball Association Hall of Fame members Kareem Abdul Jabbar, Hakeem Olajuwon, and Shaquille O’Neal, and 2-time world heavyweight champion Hasim Shariff Rahman thrilled sports fans across the Nation and around the globe during their respective careers;Whereas Olympians, like boxer Muhammad Ali, track and field athlete Dalilah Muhammad, and fencer Ibtihaj Muhammad, won medals in international competitions;Whereas, with roots in at least 77 different countries, and identifying racially as White, Black, Arab, and Asian, Muslim Americans are an extremely diverse population;Whereas the current population of Muslims living in the United States is estimated at more than 3,450,000;Whereas more than 4,500 Muslims serve on active duty and more than 2,300 Muslims serve as selected reserve personnel in the Armed Forces;Whereas the Muslim population has been growing in the United States and the Muslim-American population is a tapestry of ethnic, racial, linguistic, social, and economic groups;Whereas nearly 50 percent of Muslim Americans have reported experiencing religious discrimination, with that number rising to 64 percent for Muslim Americans whose appearance identifies them as Muslim, such as women who wear the hijab, or headscarf;Whereas there is a need for public education, awareness, and policies that are culturally competent when describing, discussing, or addressing the impacts of being Muslim American in all aspects of the society of the United States, including in discourse and policy;Whereas Muslim-American Heritage Month will be observed in the month of July; andWhereas the incredible contributions and heritage of Muslim Americans have helped to build a better Nation: Now, therefore, be itThat the Senate—(1) supports the designation of Muslim-American Heritage Month;(2)honors the contributions and integral role of Muslim Americans in the economy, culture, and identity of the United States; and(3)urges the people of the United States to observe Muslim-American Heritage Month with appropriate ceremonies, programs, and activities that celebrate the contributions of Muslim Americans to the United States. 